Citation Nr: 1718083	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service connected right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty in the United States Air Force from January 1967 to January 1971 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the January 2012 rating decision, the RO denied service connection for claims of bilateral hearing loss and tinnitus.  In February 2012, the Veteran submitted his Notice of Disagreement.  In August 2012, the RO granted service connection with a noncompensable rating for right ear hearing loss disability based on additional medical opinions and evidence indicating the Veteran's right ear hearing loss was at least as likely as not due to service.  Thus, the issues of service connection for left ear hearing loss and tinnitus remained.

In November 2014, the Board denied the Veteran's claim for service connection for left ear hearing loss, and remanded the issue of entitlement to service connection for tinnitus for further development.  Specifically, the Board asked that a supplemental medical opinion be obtained on whether the Veteran's tinnitus was caused or aggravated by his service connected right ear hearing loss.  As such, the Board has now recharacterized the remaining issue of entitlement to service connection for tinnitus to include as secondary to the Veteran's service connected right ear hearing loss.

The record reflects that previously directed development has been conducted, and the issue of entitlement to service connection for tinnitus is properly back before the Board.

The Veteran requested to appear before the Board for a videoconference hearing.  In an April 2014 phone call, the Veteran withdrew his hearing request.  As such, the hearing request is no longer pending.
FINDING OF FACT

The Veteran's tinnitus was not incurred in service, within one year of the date of separation, or otherwise related to active service, nor is it proximately due to or aggravated by service-connected right ear hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, neither the Veteran nor his representative has alleged notice or due process deficiencies.

Regarding the Board's November 2014 Decision and Remand, the record reflects substantial compliance with the Board remand directives and an additional remand is unnecessary in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).  Specifically, the record shows that an addendum medical opinion on the nature and etiology of the Veteran's tinnitus was obtained as directed.


II. Applicable Law

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  

When a chronic condition (including tinnitus as an organic disease of the nervous system) is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases (including tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. Analysis

The Veteran contends that he suffers from tinnitus due to in-service acoustic trauma exposure.  The Board has previously acknowledged that the Veteran currently has tinnitus, and was exposed to acoustic trauma in service.  Thus, the question of nexus remains.  The Board notes that the Veteran was granted service connection for right ear hearing loss disability due to positive medical nexus opinions concerning such right ear hearing loss, however, the issue of nexus for the Veteran's tinnitus must be evaluated separately.

The Board has carefully reviewed the lay and medical evidence of record and finds that the preponderance of the evidence is against the grant of service connection for tinnitus.  The reasons follow.

The record indicates that the Veteran first began having tinnitus in approximately 1995 due to a left ear infection, which he believes is related to in-service noise exposure.  While the Veteran, as a layperson, is competent to state his symptoms for purposes of establishing that he has tinnitus, the Veteran lacks the competence to provide an adequate opinion as to the medical nexus of such.  Indeed, the Veteran was afforded several examinations from three, different examiners to determine the etiology of his tinnitus.

For example, a December 2011 VA examiner opined that the Veteran's tinnitus was not the result of military noise exposure and notes the Veteran reported experiencing tinnitus in his left ear when he suffered from a left ear infection between 1995 and 1996-long after military service.  A separate January 2012 VA examiner opined that the Veteran's tinnitus is more likely than not due to the Veteran's bilateral neuro-sensory hearing loss, which the examiner opined was not related to service.  

A September 2012 addendum was requested for clarification given that the Veteran was granted service connection for right ear hearing loss in August 2012.  In this opinion, an examiner separate from the January 2012 and December 2011 examiners opined that the Veteran's tinnitus is less likely than not a result of military noise exposure and less likely than not related to his service connected right ear hearing loss.  The examiner provided substantial rationale for the opinion to include a discussion of pertinent facts and applicable medical science regarding multiple causes of tinnitus.

An April 2015 VA addendum opinion by the September 2012 examiner was obtained pursuant to a Board remand directive for an opinion as to whether the Veteran's tinnitus is secondary to his right ear hearing loss.  The examiner noted that the Veteran reported his tinnitus started in 1995 when he had an infection and loss of his left ear hearing.  The examiner opined that due to the date and circumstances of onset, the Veteran's tinnitus is not likely due to hearing loss from the right ear.  The examiner also provided that tinnitus symptoms such as those described by the Veteran are highly subjective, and even in the case of noise exposure, a clear nexus cannot be established between the exposure and tinnitus, unless it is documented in service treatment records (STRs) or on physical exams from the time of military service.  The examiner noted that the Veteran's claims file is silent for tinnitus, and ultimately, that there is no medically sound basis for attributing tinnitus to a service injury.

All of the above stated medical opinions noted review of the Veteran's claims file and provided adequate rationale for their proffered negative nexus opinions-with some going into considerable detail concerning the Veteran's history and applicable medical science.  These medical opinions are competent, credible, and thereby afforded substantial probative weight.  Moreover, continuity of symptomatology cannot be established as service treatment records are negative for tinnitus, and the record indicates that the Veteran first began having tinnitus in approximately 1995 due to an left ear infection, which is long after service and the one-year presumptive period.

In light of the above, the Board finds that the evidence preponderates against the Veteran's claim on either a direct, presumptive, or secondary basis.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus, to include as secondary to service connected right ear hearing loss disability, is denied.


____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


